10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 1 of 55

ROBERT K. PHILLIPS
Nevada Bar No. 11441
BETSY C. JEFFERIS
Nevada Bar No. 12980
PHILLIPS, SPALLAS & ANGSTADT, LLC
504 South Ninth Street
Las Vegas, Nevada 89101
(702) 938-1510

(702) 938-1511 (Fax)
rphillips@psalaw.net
pkumar@psalaw.net

Attorneys for Defendant/Cross-Claimant
Walmart Inc.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

JANE MICALT, individually,

Plaintiff,
Vv.

WAL-MART STORES, INC., a foreign
corporation; ARCADIA MANAGEMENT
GROUP, INC., a foreign corporation;
MCCARRAN MARKETPLACE SPE, LLC, a
foreign limited-liability company; MCP
AIRPORT CENTER, LLC, a Nevada Limited-
Liability Company; DOES I through XX; and
ROE CORPORATIONS I through XX,
inclusive,

Defendants

 

 

 

 

Case No::

[District Court, Clark County Case No.: A-18-
775931-C, Dept. No.: VI]

DEFENDANT WALMART INC.’S

PETITION FOR REMOVAL OF CIVIL
ACTION

[JURY DEMAND]

COMES NOW, Petitioner WALMART INC., by and through its attorneys, the law offices of

PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submits and respectfully shows:

Petitioner WALMART INC. (“Defendant’’) is a Defendant in the above-entitled action.

///
///
///

 
o eo SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 2 of 55

I.

This is a premises liability case in which Plaintiff, JANE MICALI (hereinafter “Plaintiff”’)
claims on or about July 5, 2016 she injured her face and right knee by tripping and falling on “rocks
by the yellow crosswalk” at the Walmart store no. 1560, located at 6005 S. Eastern Ave., Las Vegas,
NV 89119. The above-entitled action was commenced by Plaintiff on June 11, 2018, in the Eighth
Judicial District Court in and for Clark County, District of Nevada, and is now pending in that Court.

Plaintiff served a Summons and a copy of his Complaint on Petitioner on June 19, 2018. A true and
correct copy of Plaintiff's Summons and Complaint are attached hereto as Exhibit “A” and Exhibit
“B”, respectively. Petitioner served its Answer upon Plaintiff on June 19, 2018. A true and correct

copy of Petitioner’s Answer is attached hereto as Exhibit “C”. On September 14, 2018 Defendant

 

MCP Airport Center filed its Answer to Plaintiff's Complaint. A true and correct copy of Defendant
MCP Airport Center’s Answer is attached hereto as Exhibit “D”. Subsequently, MCP Airport Center
| was dismissed from the matter with prejudice via Stipulation and Order attached hereto as Exhibit
“KE”. Subsequently, Plaintiff served upon Petitioner the Initial Disclosures on January 9, 2019. A true

and correct copy of Plaintiffs Initial Disclosures are is attached hereto as Exhibit “F”. Within the the

computation of damages contained in Plaintiffs Initial Disclosures, Plaintiff claims that he suffered

 

injuries, including but not a nasal fracture and surgery to repair the same along with right knee
|| meniscus tear and subsequent surgery. See Exhibit “F”. In her computation of damages, Plaintiff
| itemizes $40,169.92 in past medical expenses purportedly related to the subject slip and fall incident.
Id. at 6. Additionally, in Plaintiff's itemization of medical expenses, Plaintiff has indicated that she is
| still in the process of gather medical records and bills and will supplement this computation as
discovery continues which indicates there are additional bills to be added to the medical specials

amount. Jd. In sum, Plaintiff's alleged damages, as stated in her Initial Disclosures, including but not

limited to her known medical expenses, his medical expenses to be determined, future medical care,

 

and pain and suffering and her claim for lost wages total at the very least $75,000.00

Plaintiffs Initial Disclosures is the “first paper” from which removability may be ascertained

 

and which acknowledges that the amount in controversy in this action will exceed $75,000.00.

| Considering Plaintiff's claimed medical expenses of $40,169.92, the amount in controversy

_y

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 3 of 55

requirement is met. See Exhibit “F”. Moreover, in light of diversity of citizenship between the
parties, this Court may exercise subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332.
Hl.

This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)
and is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).
Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this action
was commenced, resident of the State of Nevada. Petitioner WALMART INC. is, and was at the time
this action was commenced, a Delaware corporation with its principal place of business in the State of
Arkansas, and therefore a citizen of the State of Delaware and a citizen of the State of Arkansas.

IV.

The above-entitled civil action is for personal and economic damages Plaintiff allegedly
incurred from an incident at a Walmart store in Las Vegas, Nevada. On January 9, 2019, Plaintiff
served her Initial Disclosures. See Exhibit “F”. The Petition states that he was injured by tripping
over rocks near the crosswalk at the Walmart store on July 5, 2016. Jd In the Petition, Plaintiff
itemizes $40,169.92 in past medical expenses purportedly related to the subject slip and fall incident
and has indicated that she is still in the process of gather medical records and bills and will supplement
this computation as discovery continues which indicates there are additional bills to be added to the
medical specials amount related to the subject slip and fall incident and she also seeks an award for
pain and suffering and lost wages. Plaintiff's claims satisfy the amount in controversy requirement.

V.

Plaintiff's Initial Disclosures of January 9, 2018 was the “first paper” from which the amount
in controversy may be ascertained in the above-entitled action. 28 U.S.C. § 1446(b); 28 U.S.C. §
1332(a); Singer v. State Farm Mut. Auto Ins. Co., 116 F. 3d 373, 377 (9th Cir. 1997) (holding the

“court may consider facts in a removal petition and may require parties to submit summary-judgment-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 4 of 55

type evidence” to determine the amount in controversy). As such, this removal is timely under 28
U.S.C. § 1446(b).
VI.

A copy of Defendant’s Petition For Removal Of Civil Action, seeking removal of the above-
entitled action to the United States District Court, District of Nevada, together with a copy of the
Summons addressed to Petitioner, Plaintiff's Complaint, Petitioner’s Answer, and Plaintiff's Request
for Exemption from Arbitration, have been deposited with the Deputy Clerk in the County Clerk’s
office for the Eighth Judicial District Court in and for Clark County.

VI.
True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled

action are filed herewith.

VIII.

This Petition is filed with the Court within thirty (30) days after Petitioner first learned that
Plaintiff is seeking $40,169.92 in past medical expenses purportedly related to the subject slip and fall
incident and has indicated that she is still in the process of gather medical records and bills along with
lost wages, and pain and suffering, as is evidenced by her Initial Disclosures. See Exhibit “F”.
Plaintiff's Initial Disclosures, served upon Petitioner on July 17, 2018, is the “first paper” referencing
the fact that Plaintiff seeks damages that clearly exceed the $75,000.00 federal diversity jurisdictional
threshold. See Exhibit “F’”’.

As discussed above, it is undisputed that Plaintiff's claims will exceed the $75,000.00
jurisdictional requirement. See 28 U.S.C. § 1332(a); see also Crum vy. Circus Circus Enters., 231 F.3d
1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of jurisdiction, relying, in part, on estimated
future medical expenses to determine that the amount in controversy exceeded the jurisdictional
amount) (emphasis added); see also White v. FCI USA, Inc., 319 F.3d 672, 674 (Sth Cir. 2003)
(holding that it was facially apparent that the plaintiffs wrongful termination action exceeded

$75,000.00 in damages based on the lengthy list of compensatory and punitive damages combined

-4-

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 5 of 55

with a claim for attorney fees in her complaint); see also Luckett v. Delta Airlines, Inc., 171 F.3d 295,

298 (Sth Cir. 1999) (holding that it was facially apparent from the plaintiff's complaint that claims

exceeded $75,000.00 where plaintiff alleged property damages, travel expenses, an emergency

ambulance trip, a six-day hospital stay, pain and suffering, humiliation, and a temporary inability to

do housework) (emphases added).

As such, it is wholly reasonable that Plaintiff's claims for damages and diversity of the parties

meet the requisite factors set forth under 28 U.S.C. § 1332 and 28 U.S.C. § 1441(b).

PRAYER

WHEREFORE, Petitioner prays that the above-entitled action be removed from the Eighth

Judicial District Court in and for Clark County, Nevada, to this Court.

DATED this 22™ day of January 2019.

PHILLIPS, SPALLAS & ANGSTADT, LLC
/s/ Betsy C. Jefferis

 

BETSY C. JEFFERIS
Nevada Bar No. 12980
504 South Ninth Street
Las Vegas, Nevada 89101
(702) 938-1510

Attorneys for Defendant
Walmart Inc.

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 6 of 55

EXHIBIT A

EXHIBIT A
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 7 of 55

Electronically issued
6/13/2018 12:39 PM

District Court
NEVADA
JANE MICALLI, individually, CASE NO.: A-18-775931-C
DEPT. NO.: 6 ‘
Plaintiff,
vs.
WAL-MART STORES, INC., a foreign
corporation, ARCADIA MANAGEMENT .
GROUP, INC., a foreign corporation; SUMMONS

MCCARRAN MARKETPLACE SPE, LLC, a
foreign limited-liability company; MCP
AIRPORT CENTER, LLC, a Nevada Limited-
Liability Company; DOES I through XX; and
ROE CORPORATIONS I through XX,

inclusive

Defendants. .
NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING
HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT. A Civil Complaint has been filed by the plaintiff against you for the relief set forth in the

Complaint.
x Wi WAL-MART STORES; INC

c/o The Corporation Trust Company of Nevada
701 S. Carson St. Ste 200 .
Carson City, NV 89701

 

1 If you intend to defend this lawsuit, within 20 days after this Summons is served on you exclusive of the
day of service, you must do the following: '

a. File with the Clerk of this Court, whose address is shown below, a formal written response to the
Complaint in accordance with the rules of the Court. , .
b. Serve a copy of your response upon the attormey whose name and address is shown below

2. Unless you respond, your default will be entered upon application of the plaintiff and this Court may enter
a judgment against you for the relief demanded in the Complaint, which could result in the taking of money or property or *
other relief requested in the Complaint. .

3. If you lotend to seek the advice of an attomey in this matter, you should do so promptly so that your
Tesponse may be filed on time. :

Issued at the direction of:

  

Case Number: A-18-775931-C

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 8 of 55

EXHIBIT B

EXHIBIT B
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 9 of 55

Patmomsita LwGeoe :
400 5, 4'"S1. Ste. 200, Las Vegas. Nv 89101
-_— =
Py w

m=
wa

—
an

17

18

Electronically Filed
6/11/2018 12:04 PM
Steven D. Grierson

, OF THE
coMP Thack Fa|
GLENN A. PATERNOSTER, Esq.
Nevada Bar No. 5452 ‘
DustwE. Bircu, Esq.
Nevada Bar No. 10517
PATERNOSTER LAW GROUP
400 S. 4th St. 3rd Floor
Las Vegas, NV 89101
Telephone: (702) 654-1111
| Facsimile: (702) 522-1522

—

Attorneys for Plaintiff
glenn@patermosterlaw.com
dustin@patemosterlaw.com

DISTRICT COURT  . -

CLARK COUNTY, NEVADA
JANE MICALL, individually, CASENO.: -A-18-775931-C
DEPT. NO.: °
Plaintiff, , _ Department 6

VE.

COMPLAINT FOR PERSONAL INJURIES
WAL-MART STORES, INC., a foreign corporation; ; :
ARCADIA MANAGEMENT GROUP, INC., a
foreign corporation; MCCARRAN
MARKETPLACE SPE, LLC, # foreign limited-
liability company; MCP AIRPORT CENTER, LLC,
a Nevada Limited-Liability Company; DOES I
through XX; ind ROE CORPORATIONS I through
XX, inclusive

Defendants.

 

COMES NOW, Plaintiff, JANE MICALI, by and through her attomeys of record, GLENN A.
PATERNOSTER, EsQ,, and DUSTIN E. BIRCH, Esq. of the law firm of PATERNOSTER LAW GROUP,
and for her claims for relief against Defendants, and. each of them, alleges as follows:

BACKGROUND FACTS

1. At all times relevant to this action, Plaintiff is and was a resident of the City of Las

Vegas, County of Clark, State of Nevada.

-1-

 

 

Case Number: A-18-775931-C

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 10 of 55

ll

Pasusecos?ia taw Geoue
409 5, St, Ste 300, Las Vegas, NV 69101
= -_ band -_ ue
a wa & |» Ww

=
cary

 

 

2. Upon information and belief, at all times relevant to this action, Defendant WAL-

MART STORES, INC. was licensed to do business in Nevada and were the operators of a property

| located at 6005 S. Bastern Avenue, Las Vegas, Nevada, 89108 (hereinafter “the premises”),

3. Upon information and belief, at all times relevant to this action, Defendant ARCADIA
MANAGEMENT GROUP, INC. was licensed to do business in Nevada and were partial owners and
operators of the premises. ;

4. Upon information and belief, at all times relevant to this action, Defendant
MCCARRAN MARKETPLACE SPE, LLC. was licensed to.do business in Nevada and were partial
owners and operators of the premises,

5. Upon information and belief, at all times relevant to this action, Defendant MCP
AIRPORT CENTER, LLC. was licensed to do business in Nevada and were partial owners and
operators of the premises,

6. That the true names or capacities, whether individual, corporate, associate or otherwise
of Defendants, DOES, I through XX and ROE CORPORATIONS | through XX are unknown to
Plaintiff who therefore sue said Defendants by such fictitious names. Plaintiff is informed and
believes and thereon alleges that each of the Defendants designated herein as DOE and ROE
CORPORATION is responsible in some manner for the events and happenings herein referred to and

caused damage proximately to Plaintiff as alleged; Plaintiff will ask leave of this Court to amend this

Complaint to insert the true names and capacities of DOES I through XX and ROE CORPORATIONS
I through XX, when the same have been ascertained and to join such Defendants in this action,

7. That on or about the 5" day of July, 2016, Plaintiff was upon. the premises at the
invitation of and for business benefit to the Defendants.

FIRST CLAIM FOR RELIEF
(Negligence)
8. Plaintiff repeats and realleges paragraphs 1 through 7 and incorporates the same herein
by reference as though fully set forth herein. )

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 11 of 55

ll

PALLISER LA Gr
400 S. 4'"s2_ Sta, 300, Las Vegos, tiv 89102
B ©F 8B &© & 3S RBS SB

B

=

27

 

 

9. At said time and place, the Defendants negligently maintained and controlled said real
property ani premises and, further, negligently permitted a dangerous condition, not obvious or
apparent to Plaintiff to exist thereon and further, did:

a. negligently cause a dangerous condition to. exist, to wit: an unsafe, and
negligently unclean walkway;
b. allow said dangerous conditions to remain in existence, as aforesaid, for an
unreasonable length of time;
c. | negligently failed to warn Plaintiff of the presence of said dangerous condition,
and;
d. negligently allowed the premises to be in a condition dangerous and unfit for
use in that the Defendants permitted the dangerous condition to exist on said premises, and,
further, negligently failed to reasonably wam or guard Plaintiff in régard thereto,

10. As a proximate result of the aforesaid negligence of the Defendants, Plaintiff was

injured due to the dangerous condition on the premises of the Defendants, thereby causing the Plaintiff

to be injured when she fell as aa result of the dangerous condition, thereby causing Plaintiff to sustain |

the injuries and damages as hereinafter set forth.

11. Prior to the injury of Plaintiff the dangerous condition of said premises was known by,
or should have been known by the Defendants, in the exercise of reasonable care, .

12. That by reason of the premises and as a direct and proximate result thereof Plaintiff
sustained injuries to her head, neck, back, shoulder, bodily limbs, organs and systems all of which
conditions may be permanent and disabling in nature, all to her general damage in an amount in excess
of $10,000.00.

13. That by reason of the premises and as a direct and proximate result of the
aforementioned negligence of the Defendants, Plaintiff was required to and did receive medicel and
other treatmeitt for her injuries received in an expense all to her damage in an amount in excess of
$10,000.00. That said services, care and treatment are continuing and shall continue in the future, all
to her damage in a presently unagcertainable amount, and Plaintiff will ‘amend her Complaint
accordingly when same shall be ascertained.

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 12 of 55

—
we

bh
ww

_
A

_—
A

ParORasiER Lave Gare
400 5. 4™s2_ Ste. 200, Las Voges, KY 69201
—
&

—_
~~

14, That prior to the injuries complained of herein, Plaintiff was an able-bodied person
readily and gainfully employed and physically capable of engaging in all other activities for which
she was otherwise suited.

15. That by reason of the premises and as a direct and proximate result thereof, Plaintiff
has been required to and did lose time from her employment, continues to, and shall contintie to be
limited in her activities and occupations which has caused and shall continue to cause the Plaintiff a
loss of earnings and earning capacity, to her damage in a presently unascertuinable amount, in this
regard, Plaintiff asks leave of this Court to insert said amount when the same shall be fully ascertained.

SECOND CLAIM FOR RELIEF
(Premises Liability against the Defendants)

16, Plaintiff repeats and realleges paragraphs 1 through 15 and incorporates the same
herein by reference as though fully set forth herein.

17, That on the S® day of July, 2016, the Defendants, and each of them, knew or should

|| have known that an unreasonably dangerous condition existed on the premises being used by Plaintiff.

18. That due to these dangerous conditions, Plaintiff was injured.

19. That the Defendants, and each of them, did not exercise reasonable care concerning
the dangerous condition ‘on said premises.

20. By reason of the premises and as a direct and proximate result thereof, Plaintiff
sustained injuries in both mind and body, and emotional distress necessitating medical care treatment,
all or some of which conditions may be permanent and disabling in nature, and all to her general
damage in an amount in excess of $10,000.00.

21. That by reason of the premises and as a direct and proximate result of the
aforementioned negligence of the Defendants, and each of them, Plaintiff was required to and did
receive medical and other treatment for her injuries that total an amount in excess of $10,000.00. That
said services, care and treatment are continuing and shall continue in the fisture, all to her damage in
an amount in excess of $10,000.00. Plaintiff will amend her Complaint accordingly to prove the
| amount of damages when the same shall be ascertained.

 

 

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 13 of 55

ll

Patanosite Lavy Grow
400 S, 2" St. Ste, S00, Las Vegas, NY £9201

= — = -_ at = =
x) a n a > ww nN

—_
~~.

21

27

 

 

22, That prior to the injuries sustained and complained of herein, Plaintiff was-an able-

| bodied person and physically capable of engaging in all other activities for which-she was otherwise _
suited, ,

has been required to and did lose wages, salary, tips, bonuses and benefits and the ability to maintain
gainful employment and other daily life activities, and shall continue.to suffer such losses which
caused and shall continue to cause Plaintiff damage in a presently unascertainable amount in excess
of $10,000.00, and in that regard, Plaintiff asks leave of this Court to insert said damage amounts
when the same shall be fully ascertained. . :

24, That ithas been necessary for Plaintiff to retain the services of an attorney to prosecute
this action; and she is therefore entitled to reasonable attomey’s fees and costs herein.
Ml
Me
Ml

23, That by reason of the premises and as a direct and proximate result thereof, Plaintiff’

ETE URN s

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 14 of 55

—_
S

=
=

PATE

LorGeowe
400 5. a""St_ Ste 300, Las Vegns. NV ASIOR -
—
w

— «iw
ana &

oi
~~]

 

 

WHEREFORE, Plaintiff, reserving her right to amend this Complaint at the time of the trial
of the actions herein to include all items of damages not yet ascertained, demands judgment against
Defendants, and each of them as follows:

1. General damages in-excess of TEN THOUSAND DOLLARS ($10,000.00);

2. Special damages for medical care and treatment and costs incidental thereto, when the
same have been fully ascertained;

3. For lost wages incurred when same have been fully ascertained;

4.  Daniages for loss of eamings and earning capacity when the same have been fully.

5. Prejudgment interest;

6. Reasonable attomey's fees;

7. Costs of suit herein; and

8.’ F such other and further relief as the Court may deem proper.
DATED nis WE day of June, 2018

PATERNOSTER LAW GROWE

   

400 §. ath St. 3rd Flocr
Las Vegas, NV 89101:

Attorneys for Plaintiff

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 15 of 55

EXHIBIT C

EXHIBIT C
4

sa HN NN

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 16 of 55

/ AACR
ROBERT K. PHILLIPS
| Nevada Bar No. 11441

3 | POOJA KUMAR

Nevada Bar No. 12988
PHILLIPS, SPALLAS & ANGSTADT, LLC
504 South Ninth Street
Las Vegas, Nevada 89101
(702) 938-1510
(702) 938-1511 (Fax)
rphillips@psalaw.net
| pkumar(@psalaw.net

| Attorneys for Defendant/Cross-Claimant

9 | Walmart Inc.

10
11
12
13
14
15
16
17
1

oo

l

Oo

20
21
22
23
24
25
2

nN

Electronically Filed
7/9/2018 1:01 PM
Steven D. Grierson

we OF THE CO YY

DISTRICT COURT

CLARK COUNTY, NEVADA

_ JANE MICALL, individually,

Plaintiff,
v.

WAL-MART STORES, INC., a foreign
corporation, ARCADIA MANAGEMENT

| GROUP, INC., a foreign corporation;

MCCARRAN MARKETPLACE SPE, LLC, a
foreign limited-liability company; MCP
_ AIRPORT CENTER, LLC, a Nevada Limited-
| Liability Company; DOES I through XX; and
/ROE CORPORATIONS I through XX,
| inclusive,

Defendants.
WALMART INC.,

Cross-Claimant,

Vv.

ARCADIA MANAGEMENT GROUP, INC., a
foreign corporation; MCCARRAN
MARKETPLACE SPE, LLC, a foreign limited

| liability company; MCP AIRPORT CENTER

| LLC, a Nevada limited liability company;

| DOES I through XX; and ROE

07 CORPORATIONS I through XX, inclusive,

28 |;

Cross-Defendants.

Case No.: A-18-775931-C
Dept No.: VI

DEFENDANT WALMART INC,’S
ANSWER TO PLAINTIFE’S
COMPLAINT / DEFENDANT/CROSS-
CLAIMANT WALMART INC.’S
CROSSCLAIM AGAINST CROSS-
DEFENDANTS ARCADIA
MANAGEMENT GROUP, INC.,
MCCARRAN MARKETPLACE SPE,
LLC, MCP AIRPORT CENTER, LLC,
DOES I THROUGH XX, AND ROE
CORPORATIONS I THROUGH XX

[DEMAND FOR JURY TRIAL]

 

ss

Case Number: A-18-775931-C
-

o CO NY DH ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 17 of 55

COMES NOW, Defendant WALMART INC. (hereinafter “Walmart’”), by and through its
counsel of record, the law firm of PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submits
its Answer to Plaintiff JANE MICALI’S (hereinafter “Plaintiff”) Complaint, as follows:

BACKGROUND FACTS

1. Answering Paragraph 1 of Plaintiff's Complaint, Walmart lacks sufficient knowledge
or information upon which to base a belief as to the truth or falsity of the allegations contained therein
and, therefore, denies the same.

2. Answering Paragraph 2 of Plaintiff's Complaint, Walmart admits that it was and is
licensed to do business in Nevada at the location 6005 South Eastern Avenue in Las Vegas, Nevada.
As to all remaining allegations, Walmart denies each and every allegation contained therein.

3. Answering Paragraph 3 of Plaintiff's Complaint, Walmart lacks sufficient knowledge
or information upon which to base a belief as to the truth or falsity of the allegations contained therein

and, therefore, denies the same.

4. Answering Paragraph 4 of Plaintiff's Complaint, Walmart lacks sufficient knowledge
or information upon which to base a belief as to the truth or falsity of the allegations contained therein
and, therefore, denies the same.

5. Answering Paragraph 5 of Plaintiff's Complaint, Walmart lacks sufficient knowledge
or information upon which to base a belief as to the truth or falsity of the allegations contained therein
and, therefore, denies the same.

6. Answering Paragraph 6 of Plaintiff's Complaint, Walmart lacks sufficient knowledge
or information upon which to base a belief as to the truth or falsity of the allegations contained therein
and, therefore, denies the same.

7. Answering Paragraph 7 of Plaintiff's Complaint, Walmart lacks sufficient knowledge
or information upon which to base a belief as to the truth or falsity of the allegations contained therein
and, therefore, denies the same.

FIRST CLAIM FOR RELIEF
(Negligence)
8. Answering Paragraph 8 of Plaintiff's Complaint, Walmart repeats and reasserts its

-b.-

 
mn Bb Ww N

oO Oo NN DN

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 18 of 55

answers to the allegations contained in Paragraphs 1 through 7 of Plaintiff's Complaint and
incorporates the same herein by reference as though fully set forth verbatim.

9. Answering Paragraph 9 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein, including subparts (a) through (d), inclusive, as these allegations contain
misstatements of law and fact, including subparts (a) through (d), inclusive.

10. Answering Paragraph 10 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein, as these allegations contain misstatements of law and fact.

11. Answering Paragraph 11 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein, as these allegations contain misstatements of law and fact.

12. Answering Paragraph 12 of Plaintiff's Complaint, Walmart denies each and every

allegation contained therein.

 

13. | Answering Paragraph 13 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein.

14. Answering Paragraph 14 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein.

15. Answering Paragraph 15 of Plaintiff's Complaint, Walmart denies each and every

allegation contained therein.

| SECOND CLAIM FOR RELIEF
| (Premises Liability against the Defendants)
| 16. Answering Paragraph 16 of Plaintiffs Complaint, Walmart repeats and reasserts its
answers to the allegations contained in Paragraphs 1 through 15 of Plaintiff's Complaint and
incorporates the same herein by reference as though fully set forth verbatim.

17. | Answering Paragraph 17 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein, as these allegations contain misstatements of law and fact.

18. | Answering Paragraph 18 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein.

19. Answering Paragraph 19 of Plaintiff's Complaint, Walmart denies each and every

 

allegation contained therein, as these allegations contain misstatements of law and fact.

=3.

 
oo st NN

\o

10
11
12
13
14
15
16
17

 

18 |
19 |
20 |
21
22
23
24
25
26
27

 

28

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 19 of 55

20. Answering Paragraph 20 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein.
21. Answering Paragraph 21 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein.
22. Answering Paragraph 22 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein.
23. Answering Paragraph 23 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein.
24. Answering Paragraph 24 of Plaintiff's Complaint, Walmart denies each and every
allegation contained therein.
AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
Plaintiff fails to state a claim or cause of action upon which relief can be granted.
SECOND AFFIRMATIVE DEFENSE
Plaintiffs claims are barred by the Statute of Limitations.
THIRD AFFIRMATIVE DEFENSE
Plaintiff's claims are barred by the doctrines of waiver, release, laches, unclean hands, and
equitable estoppel.
FOURTH AFFIRMATIVE DEFENSE
Plaintiff's alleged injuries and damages, as set forth in her Complaint, if any there were, were
directly and proximately caused by forces over which Walmart had no control.
FIFTH AFFIRMATIVE DEFENSE
Plaintiff assumed whatever risks or hazards existed at the time of the events alleged in her
Complaint, and Plaintiff is, therefore, responsible for the alleged injuries and damages suffered, if any
there were.
SIXTH AFFIRMATIVE DEFENSE

Plaintiff's alleged injuries and damages, as set forth in her Complaint, if any there were, were

caused in whole or in part by the negligence or conduct of third parties over which Walmart had no

-4-

 
wa a

oO co “SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 20 of 55

control,
SEVENTH AFFIRMATIVE DEFENSE
Plaintiffs alleged injuries and damages, as set forth in her Complaint, if any there were, are
not attributable to any act, conduct, or omission on the part of Walmart, its employees, or its agents.
EIGHTH AFFIRMATIVE DEFENSE
Plaintiff's action is barred, and/or her recovery is diminished, by Plaintiff's own contributory
negligence and/or comparative fault due to Plaintiff's own failure to use reasonable care in protecting
Plaintiff's own health. Plaintiff is not entitled to recovery from Walmart, in that any loss sustained by
Plaintiff is the result of negligence or actionable fault on the part of Plaintiff.
NINTH AFFIRMATIVE DEFENSE
Plaintiff's negligence exceeds that of Walmart, if any, combined with the negligence of any
other Defendants, if any, and Plaintiff is, therefore, barred from any recovery.
TENTH AFFIRMATIVE DEFENSE
Plaintiff's alleged injuries and damages, as set forth in her Complaint, if any there were, were
pre-existing and/or caused by a subsequent accident or incident.
ELEVENTH AFFIRMATIVE DEFENSE
Plaintiff has failed to mitigate any damages, and, thus, any recovery should be reduced
accordingly.
TWELFTH AFFIRMATIVE DEFENSE
Plaintiff has voluntarily waived any potential rights against Walmart.
THIRTEENTH AFFIRMATIVE DEFENSE
Plaintiff has failed to name essential parties necessary for full and adequate relief in this action.
FOURTEENTH AFFIRMATIVE DEFENSE
Walmart complied with all applicable Nevada and Federal statutes, regulations, and codes at
all relevant times stated in Plaintiff's Complaint.
FIFTEENTH AFFIRMATIVE DEFENSE
Walmart contends that if Plaintiff suffered any injuries or damages as a result of the conduct

she attributes to this answering Defendant, Walmart alleges that, prior to the incident giving rise to

-5-

 
10
11
12
13
14

15 ||

16
17
18
19
20
21
22
23
24
25
26
27
28

oO Oo NS SN

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 21 of 55

this action, Plaintiff was aware of the risks and/or hazards, if any there were, at the time and place of
the incident; that whatever the conditions were at such time and place, they were obvious, discernible,
and were in fact known to and by Plaintiff; and that Plaintiff nonetheless freely and voluntarily
consented to assume and did assume these risks and/or hazards, if any there were.

SIXTEENTH AFFIRMATIVE DEFENSE

 

Walmart hereby incorporates by reference those Affirmative Defenses enumerated in Rule 8 of
| the Nevada Rules of Civil Procedure as if fully set forth herein. In the event further investigation or
discovery reveals the applicability of such defense, Walmart reserves the right to seek leave of Court
to amend its Answer to specifically assert the same. Such defenses are herein incorporated by
| reference for the specific purpose of not waiving the same.

| SEVENTEENTH AFFIRMATIVE DEFENSE

| It has been necessary for Walmart to employ the services of an attorney to defend this action,

and a reasonable sum should be allowed for attorney’s fees, together with the costs expended in this

| action.

|
EIGHTEENTH AFFIRMATIVE DEFENSE

| Walmart denies each and every allegation of Plaintiff's Complaint not specifically admitted,
| denied, or otherwise pled to herein.
NINETEENTH AFFIRMATIVE DEFENSE
Walmart hereby reserves the right to add additional Affirmative Defenses as discovery
progresses.
TWENTIETH AFFIRMATIVE DEFENSE
Walmart hereby affirmatively pleads the application of the several liability provisions of
Nevada Revised Statutes § 41.141, as there is an issue of bona fide contributory negligence.
TWENTY-FIRST AFFIRMATIVE DEFENSE
If it is found that Walmart is liable to Plaintiff for any injuries and damages of the type alleged,

all of which are expressly and specifically denied, then Walmart is entitled to indemnification and/or

contribution from any judgment over and against such other Defendants that may be liable for all or

 

part of any verdict or judgment against this answering Defendant, which was caused by the negligence

-6-

 
Oo S&S SF HD We FF WH NY KF

NO NO NO NYO NO KV NO KROQ KN He = = —_|— ROO SOS SS ee
oa VN HN A BP WO NYO KFKF§ CFO OO CO NN DB WA BP WO HPO KH OC

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 22 of 55

and/or breach of contract of such other Defendants, together with costs and disbursements of this
action, including attorney’s fees.
TWENTY-SECOND AFFIRMATIVE DEFENSE
Walmart hereby incorporates by reference those Affirmative Defenses enumerated in Rule
12(b) of the Nevada Rules of Civil Procedure.
TWENTY-THIRD AFFIRMATIVE DEFENSE

 

 

|
| Plaintiff failed to properly serve Walmart, in that her service of process or the process itself

| was insufficient, and Walmart reserves the right to move for dismissal of the instant action for want of
proper service by Plaintiff.
TWENTY-FOURTH AFFIRMATIVE DEFENSE

Plaintiff has failed to properly include or join, under Nevada Rule of Civil Procedure 19,

indispensable parties without whom this matter cannot be properly adjudicated.
TWENTY-FIFTH AFFIRMATIVE DEFENSE

Walmart hereby contends that the events, injuries, losses, and damages, if any there were,
complained of were the result of an unavoidable accident insofar as this answering Defendant is
concerned, and it occurred without any negligence, want of care, or other breach of duty to Plaintiff on
| the part of Walmart.
TWENTY-SIXTH AFFIRMATIVE DEFENSE

To the extent that Plaintiff engaged in illegal activities during or pursuant to the subject

 

| incident, Plaintiff's claims are barred.
TWENTY-SEVENTH AFFIRMATIVE DEFENSE
Walmart contends that this Court lacks jurisdiction over the subject matter of this action and of
| each claim alleged herein.
TWENTY-EIGHTH AFFIRMATIVE DEFENSE
Walmart asserts that Plaintiff did not reasonably rely on any act, omission, or representation of

Walmart.
TWENTY-NINTH AFFIRMATIVE DEFENSE

 

 

Walmart contends that it provided Plaintiff with sufficient warning to avoid any type of danger

-7-

 
10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 23 of 55

or hazard, if any there were, yet Plaintiff failed to heed the warning of Walmart, resulting in the injury
or damage complained of in Plaintiff's Complaint, if any there were.
THIRTIETH AFFIRMATIVE DEFENSE

Walmart contends that any dangerous condition that may have existed at the time Plaintiff
suffered the injuries and damages complained of in her Complaint, if any there were, was not the
cause of said injuries and damages, but rather, some other, intervening condition outside of Walmart’s
control caused said injuries and damages.

PRAYER
WHEREFORE, Walmart prays for judgment as follows:

1. That Plaintiff take nothing by her Complaint;

2. That Plaintiff's Complaint be dismissed with prejudice as to Walmart;

3. That Walmart recover attorney’s fees and costs incurred herein; and

4. For such other and further relief as this Court may deem just and proper under the
circumstances.

CROSSCLAIM AGAINST CROSS-DEFENDANTS ARCADIA MANAGEMENT GROUP,

INC., MCCARRAN MARKETPLACE SPE, LLC, MCP AIRPORT CENTER, LLC, DOES I
THROUGH XX, AND ROE CORPORATIONS I THROUGH XX, INCLUSIVE

Defendant/Cross-Claimant WALMART INC. (hereinafter “Walmart”), by and through its
counsel of record, the law firm of PHILLIPS, SPALLAS & ANGSTADT, LLC, for this Crossclaim
against Defendants/Cross-Defendants ARCADIA MANAGEMENT GROUP, INC., MCCARRAN
MARKETPLACE SPE, LLC, MCP AIRPORT CENTER, LLC, DOES I THROUGH XX, and ROE
CORPORATIONS I THROUGH XX, inclusive (collectively, “Cross-Defendants”), complains and
alleges as follows:

GENERAL ALLEGATIONS

1. That at all times mentioned in Plaintiff's Complaint and/or herein, Walmart was a
Delaware corporation authorized to do business in the State of Nevada and in Clark County.

2. That at all times relevant herein, Walmart operated the premises commonly known as
Walmart Store No. 1560, located at 6005 South Eastern Avenue, in Las Vegas, Nevada 89119, in the
County of Clark.

 
- Ww N

oO CO SI DN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 24 of 55

3. That, on information and belief, at all times relevant herein, Cross-Defendant
ARCADIA MANAGEMENT GROUP, INC. (hereinafter “Arcadia”) was and continues to be an
Arizona corporation licensed to conduct business in the State of Nevada.

4. That, on information and belief, at all times relevant herein, Cross-Defendant
MCCARRAN MARKETPLACE SPE, LLC (hereinafter “McCarran”) was and continues to be a
Delaware limited liability company licensed to conduct business in the State of Nevada.

5. That, on information and belief, at all times relevant herein, Cross-Defendant MCP
AIRPORT CENTER, LLC (hereinafter “MCP”) was and continues to be a Nevada limited liability
company licensed to conduct business in the State of Nevada.

6. That the true names and capacities, whether individual, corporate, associate, or
otherwise, of Cross-Defendants named herein as DOES I THROUGH XX and ROE
CORPORATIONS I THROUGH XX are unknown to Walmart, who therefore sues said Cross-
Defendants by said fictitious names. Walmart is informed, believes, and thereon alleges that each of
the fictitious Cross-Defendants so designated is responsible in some manner, because of its acts or
omissions, for the events and happenings referred to, and damages proximately caused to Plaintiff as
alleged in Plaintiff's Complaint, and Walmart will seek leave of this Court to amend its Cross-Claim
to insert the true names and capacities of DOES I THROUGH XX and ROE CORPORATIONS I

| THROUGH XX, individually and/or collectively, when the same have been ascertained, and to join

such Cross-Defendants in this action.

7. That at all times mentioned herein, each Cross-Defendant was the agent, partner,
successor-in-interest, joint venture, subcontractor, or supplier of each of the remaining Cross-
Defendants, and all of them, and was at all times acting within the scope of such agency, employment,

or other relationship.

 

8. That Walmart is informed, believes, and thereon alleges that Cross-Defendants, and all
_of them, ratified each and every act or omission complained of herein.

| 9. That on or about June 11, 2018, Plaintiff Jane Micali (hereinafter “Plaintiff”) filed a
| Complaint, Case No. A-18-755931-C, in the Eighth Judicial District Court of Clark County, State of

Nevada, against Walmart and other such named Defendants, including Cross-Defendants, and all of

-9.-

 
& WY WN

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 25 of 55

them, in which Plaintiff claims damages arising from an incident alleged to have occurred on or
around July 5, 2016, at the Walmart Store No. 1560 located at 6005 South Eastern Avenue in Las
Vegas, Nevada 89119.

10. That Plaintiff's Complaint alleges that, inter alia, Cross-Defendants, and all of them,
negligently performed their duties owed to Plaintiff, thereby causing injuries to Plaintiff.

FIRST CAUSE OF ACTION — NEGLIGENCE

11. | Walmart refers to and incorporates herein by reference Paragraphs 1 through 10 above
as though fully set forth herein.

12. | That Walmart generally denies all of the allegations in Plaintiff's Complaint and
specifically denies that it was negligent, careless, or at fault or that Plaintiff was damaged as alleged as

a result of any actions or inactions on the part of Walmart. Walmart continues to and at all times

 

| denies any and all liability in connection with the action in chief, but in the event Plaintiff establishes

liability in connection with the action in chief, Walmart alleges that such liability exists, if at all, only
| as a direct and proximate result of the acts, omissions, breaches of contract, and negligence of Cross-
Defendants, and all of them.

13. That Cross-Defendants, and all of them, owed a duty to Walmart to provide their
services, leasing, and/or merchandise in a safe manner, including a duty to maintain the premises
located at 6005 South Eastern Avenue in Las Vegas, Nevada 89119, in a safe condition.

14. That at all times relevant, Cross-Defendants, and all of them, owed a duty to Walmart’s
| customers to maintain the premises located at 6005 South Eastern Avenue in Las Vegas, Nevada
89119, in a safe condition.

15. | That Cross-Defendants, and all of them, negligently failed to maintain the premises
located at 6005 South Eastern Avenue in Las Vegas, Nevada 89119, in a safe condition.

16. That, as a direct result of the negligence of Cross-Defendants, and all of them, resulting
in Plaintiff's allegations of injury, an actual controversy now exists between Walmart and Cross-
Defendants, and all of them, as to the rights of indemnity and comparison of negligence owing to

Walmart by Cross-Defendants, and all of them, in that Walmart contends an indemnity obligation now

 

exists whereas Cross-Defendants, and all of them, deny that such an indemnity obligation exists.

-10-

 
mn F&F Ww N

aN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 26 of 55

Multiplicity of actions will be avoided by resolution of this Cross-Complaint and the legal action as
that filed by Plaintiff.

17. That, as a direct result of the negligence of Cross-Defendants, and all of them, resulting
in Plaintiff's allegations of injury, Walmart has retained counsel to prosecute and defend itself in the
action herein, thereby incurring costs, consultants’ fees, attorneys’ fees, and other litigation fees in the
defense of this action and prosecution of this Cross-Complaint.

SECOND CAUSE OF ACTION — EQUITABLE INDEMNITY

18. | Walmart refers to and incorporates herein by reference Paragraphs 1 through 17 as
though fully set forth herein.

19. That any negligence, other than the comparative negligence of Plaintiff, was that of
Cross-Defendants, and all of them, and not of Walmart.

20. That the negligence, if any, of Cross-Defendants, and all of them, was active and not
passive as compared to Walmart.

21. That Cross-Defendants, and all of them, as between Cross-Defendants and Walmart,
were primarily negligent.

22. That if Walmart is held responsible to Plaintiff for damages as alleged in Plaintiffs

 

| Complaint, it will be solely due to the conduct of Cross-Defendants, and all of them. Therefore,
| Walmart is entitled to complete indemnification by Cross-Defendants, and all of them, for any sum or
sums for which Walmart may be adjudicated liable to Plaintiff, with costs of defense, costs of suit, and
reasonable attorneys’ fees incurred therefrom, should such liability arise.
23. That Walmart has retained counsel to prosecute and defend itself in the action herein,
thereby incurring costs, consultants’ fees, attorneys’ fees, and other litigation fees in the defense of
this action and prosecution of this Cross-Complaint.
THIRD CAUSE OF ACTION —- CONTRACTUAL INDEMNITY

24. | Walmart refers to and incorporates herein by reference Paragraphs 1 through 23 as

though fully set forth herein.

25. That Walmart entered into a written contract (the “Agreement”) with each and every

 

one of the Cross-Defendants, and all of them, to supply services, leasing, and/or merchandise to

-ll-

 
vA Be Ww NN

oOo Oo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 27 of 55

Walmart, including at the location at 6005 South Eastern Avenue in Las Vegas, Nevada 89119.

26. That each Agreement between Walmart and Cross-Defendants, and all of them,
specifically provides that each of the Cross-Defendants, and all of them, at their sole cost and expense,
shall indemnify and defend Walmart.

27. That pursuant to each contract between Walmart and Cross-Defendants, and all of
them, each of the Cross-Defendants, and all of them, are legally obligated to defend and indemnify
Walmart for any and all claims arising out of the injury to Plaintiff, who alleges that she was injured
on Walmart’s leased premises located at 6005 South Eastern Avenue in Las Vegas, Nevada 89119,
within the premises of each of the Cross-Defendants, and all of them.

28. That Cross-Defendants, and all of them, had, and continue to have, a duty to fulfill their
contractual obligation to indemnify Walmart.

29. That Walmart was not negligent and did not contribute to the injuries alleged by
Plaintiff.

30. That Cross-Defendants, and all of them, are contractually obligated to indemnify
Walmart for any award made against Walmart on behalf of Plaintiff, or any settlement entered into
between Walmart and Plaintiff, as well as for all costs, expenses, and attorneys’ fees incurred by
Walmart in the defense of this matter.

31. That Walmart has retained counsel to prosecute and defend itself in the action herein,
thereby incurring costs, consultants’ fees, attorneys’ fees, and other litigation fees in the defense of
this action and prosecution of this Cross-Complaint.

FOURTH CAUSE OF ACTION —- CONTRIBUTION

 

32. | Walmart refers to and incorporates herein by reference Paragraphs 1 through 31 as

though fully set forth herein.
33. That Walmart entered into a written contract with each of the Cross-Defendants, and all
| of them, for the supply of services, leasing, and/or merchandise to Walmart, including at the premises
| commonly known as Walmart Store No. 1560, located at 6005 South Eastern Avenue in Las Vegas,

|
| Nevada 89119.

| 34. That neither Walmart nor any of the Cross-Defendants, and all of them, was or is the

-12-

 
Be Ww NN

oO O&O NN NWN WN

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 28 of 55

insurer of the safety of any individual who chose to enter, exit, and/or patronize Walmart Store No.
1560 located at 6005 South Eastern Avenue in Las Vegas, Nevada 89119, on or about July 5, 2016.

35. That Walmart is not responsible for alleged injuries and/or damages to Plaintiff
allegedly arising out of the alleged incident.

36. | That Walmart was not negligent and is not responsible for any alleged injury and/or
damages to Plaintiff allegedly arising out of the alleged incident. However, if, as a result of matters
alleged in Plaintiff's Complaint, Walmart is required to satisfy more than its share of all or part of the
claims asserted by Plaintiff, which liability is specifically denied, then Cross-Defendants, and all of
them, are liable to Walmart for their portion in contribution based upon negligent action(s) and/or
omission(s) by Cross-Defendants, and all of them.

37. That Walmart has retained counsel to prosecute and defend itself in the action herein,
thereby incurring costs, consultants’ fees, attorneys’ fees, and other litigation fees in the defense of
this action and prosecution of this Cross-Complaint.

FIFTH CAUSE OF ACTION — BREACH OF CONTRACT

38. | Walmart refers to and incorporates herein by reference Paragraphs 1 through 37 as
though fully set forth herein.

39. That Walmart entered into a valid and existing Agreement with each of the Cross-
Defendants, and all of them, to supply services, leasing, and/or merchandise to Walmart, including at
the premises commonly known as Walmart Store No. 1560, located at 6005 South Eastern Avenue in
Las Vegas, Nevada 89119.

40. That the Agreement between Walmart and each of the Cross-Defendants, and all of
them, specifically provides that each of the Cross-Defendants, and all of them, will indemnify and
defend Walmart, and name Walmart as an Additional Named Insured.

41. That pursuant to the Agreement between Walmart and each of the Cross-Defendants,
and all of them, each of the Cross-Defendants, and all of them, is legally obligated to defend and
indemnify Walmart for any and all claims arising out of the injury alleged in Plaintiff's Complaint,

pursuant to the Agreement.

42. That pursuant to the Agreement between Walmart and each of the Cross-Defendants,

-13-

 

 
Oo GO ~TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 29 of 55

and all of them, each of the Cross-Defendants, and all of them, is legally obligated to name Walmart
as an Additional Named Insured on its Certificate of Insurance.

43. That each of the Cross-Defendants, and all of them, is contractually obligated to
indemnify Walmart for any award made against it or on behalf of Plaintiff as well as for costs,
expenses, and attorneys’ fees incurred under the Agreement.

44. | That Walmart has performed all of its obligations under the Agreement with each of the
Cross-Defendants, and all of them.

45. That each of the Cross-Defendants, and all of them, materially breached the Agreement
with Walmart by not accepting Walmart’s formal request for defense and indemnification pursuant to
the Agreement.

46. That each of the Cross-Defendants, and all of them, materially breached the Agreement
with Walmart by failing to name Walmart as an Additional Named Insured on each of the Cross-
Defendants’, and all of them, Certificates of Insurance.

47. That as a result of this material breach by each of the Cross-Defendants, and all of
them, Walmart has incurred damages, including but not limited to attorneys’ fees and costs.

48. That Walmart has retained counsel to prosecute and defend itself in the action herein,
thereby incurring costs, consultants’ fees, attorneys’ fees, and other litigation fees in the defense of
this action and prosecution of this Cross-Complaint.

SIXTH CAUSE OF ACTION — DECLARATORY RELIEF

49. | Walmart refers to and incorporates herein by reference Paragraphs 1 through 48 above
as though fully set forth herein.

50. That an actual controversy has arisen between Walmart and Cross-Defendants named
or identified herein, and all of them, concerning their respective rights, duties, claims, and obligations.

51. That Walmart contends, among other contentions, that Cross-Defendants named or
identified herein, and all of them, have a duty to indemnify this Cross-Claimant for the proportional
amount of any judgment rendered in the Complaint or other Cross-Complaint herein, based upon the
fault or liability of said Cross-Defendants, and all of them.

52. That the Cross-Defendants named or identified herein, and all of them, dispute these

-14-

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 30 of 55

contentions and contend that no duty to indemnify Walmart exists. Walmart has no other existing
speedy, accurate, or proper remedy other than that prayed for by which the rights of the parties hereto

may be determined.

53. That Walmart has retained counsel to prosecute and defend itself in the action herein,
thereby incurring costs, consultants’ fees, attorneys’ fees, and other litigation fees in the defense of
this action and prosecution of this Cross-Complaint.

PRAYER

WHEREFORE, Defendant/Cross-Claimant Walmart prays for judgment as follows:

1. That Cross-Defendants, and all of them, indemnify Walmart pursuant to contract and/or
in equity as to any judgment against it on behalf of Plaintiff and the costs, expenses, and attorneys’

fees incurred in defense o this matter;

2. That Walmart is entitled to indemnification and defense by and from Cross-Defendants,
and all of them;
3. That Cross-Defendants, and all of them, pay the percentage of the underlying liability

for the alleged damages sustained by the Plaintiff, if any, corresponding to Cross-Defendants’, and all
of them, extent of negligence, if any;
4. That Cross-Defendants, and all of them, contribute to the payment of any and all

damages which may be found in this action filed by Plaintiff in accordance with Cross-Defendants’,

and all of them, percentage of fault, if any;

5. For costs, expenses, and attorneys’ fees incurred herein; and
Ht
| /f
Hf
H
Hf
/

 

Il

 

 

Hf

-15-

 
re WwW NN

oOo F&F SN DN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 31 of 55

6. For such other and further relief as this Court may deem just and proper under the

circumstances.

DATED this 9th day of July, 2018.

 

 

 

PHILLIPS, SPALLAS & ANGSTADT, LLC

/s/ Pooja Kumar

 

POOJA KUMAR, ESQ.
Nevada Bar No. 12988
504 South Ninth Street
Las Vegas, Nevada 89101
(702) 938-1510

Attorneys for Defendant/Cross-Claimant
Walmart Inc.

-16-

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 32 of 55

1 || CERTIFICATE OF SERVICE
2 I hereby certify that on the 9th day of July, 2018, I served a true and correct copy of the
3

 

| foregoing, DEFENDANT WALMART INC.’S ANSWER TO PLAINTIFF’S COMPLAINT /
||
4 ||
| DEFENDANT/CROSS-CLAIMANT WALMART INC.’S CROSSCLAIM AGAINST CROSS-
5 ||
DEFENDANTS ARCADIA MANAGEMENT GROUP, INC., MCCARRAN MARKETPLACE

 

 

 

 

 

6
7 SPE, LLC, MCP AIRPORT CENTER, LLC, DOES I THROUGH XX, AND ROE
8 | CORPORATIONS I THROUGH XX, as follows:
9 | [_] By facsimile addressed to the following counsel of record, at the address listed below:
10 (_] By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
ity upon which first class postage was prepaid in Las Vegas, Nevada;
12
[_] By Hand Delivery (ROC); and/or
13
14 | {X] By Electronic Filing/Service Notification through Odyssey File & Serve to:
15 | ATTORNEY OF RECORD TELEPHONE/FAX PARTY
GLENN A. PATERNOSTER, ESQ. Phone 702-654-1111 Plaintiff
16 || Nevada Bar No. 5452 Fax 702-522-1522

DUSTIN E. BIRCH, ESQ.

17 | Nevada Bar No. 10517

PATERNOSTER LAW GROUP

18 | | 400 South Fourth Street, Third Floor
|| Las Vegas, Nevada 89101

19

 

 

 

 

20

 

 

  

: / few
22

33 An Employee of RHILETPS,
24

25 |

26

27

28 |

-17-
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 33 of 55

EXHIBIT D

EXHIBIT D
Se C6 JN DA A F&F HO NH =

Ye NY RY NY NY NH NO NO Dm om mm om mm mk kt
a A NH va BP &» NY =|§& FS C6 Be ATA vA BR. WwW YO F C

M. Craig Murdy, #007108
LEWIS BRISBOIS BISGAARD & SMITH LLP

 

VS.

WAL-MART STORES, INC., a foreign
corporation; ARCADIA MANAGEMENT
GROUP, INC., a foreign corporation;
MCCARRAN MARKETPLACE SPE, LLC,
a foreign limited-liability company; MCP
AIRPORT CENTER, LLC, a Nevada
Limited-Liability Company; DOES I
through XX; and ROE CORPORATIONS I
through XX, inclusive,

Defendants.

 

 

therefore, denies the same.

4821-081 1-0190.1

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 34 of 55

Electronically Filed
9/14/2018 2:37 PM
Steven D. Grierson

Am OF THE Ee,

6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118
Telephone: 702.893.3383
Facsimile: 702.893.3789
Craig.Murdy@lewisbrisbois.com
Attorneys for Defendant MCP Airport
Center, LLC
DISTRICT COURT
CLARK COUNTY, NEVADA
JANE MICALT, individually, Case No. A-18-775931-C
Dept. No.: 6
Plaintiff, ANSWER OF DEFENDANT MCP
AIRPORT CENTER, LLC

For and as an Answer to Plaintiff Jane Micali’s Complaint, Defendant MCP Airport
Center, LLC, by and through undersigned counsel, admits, denies and alleges as follows:
1. Defendant is without information or knowledge sufficient to form a belief as

to the truth of the allegations contained in paragraph 1 of Plaintiff's Complaint, and

mA With regard to the allegations contained in paragraph 2 of Plaintiff's
Complaint: Defendantis without information or knowledge sufficient to form a belief as to

the truth of the allegations contained in paragraph 2 of Plaintiff's Complaint, and therefore,

 

Case Number: A-18-775931-C
Se fF JN BD AN ee OD NR

yy NY NY NH NHN NH NH NO Rm mmm lt
So IH a »_ HO VY F§ SF CO FBC AT BA va FF WHO PRO = CC

pse 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 35 of 55

LEWIS BRISBOIS BISGAARD & SMITH LLP

denies the same. Defendant admits that a Walmart is located on the premises of McCarran
Marketplace.

Be Defendant is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraph 3 of Plaintiff's Complaint, and
therefore, denies the same.

4, Defendant is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraph 4 of Plaintiff's Complaint, and
therefore, denies the same.

a With regard to the allegations contained in paragraph 5 of Plaintiff's
Complaint, Defendant admits being authorized to conduct business in Nevada, and asserts
that the remaining allegations are so vague and ambiguous that Defendant cannot respond
to the same, and therefore, denies the same.

6. Defendant is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraph 6 of Plaintiff's Complaint, and
therefore, denies the same.

7. Defendant is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraph 7 of Plaintiff's Complaint, and
therefore, denies the same.

FIRST CLAIM FOR RELIEF
(Negligence)

8. With regard to the allegations contained in paragraph 8 of Plaintiff's
Complaint, Defendant incorporates the foregoing admissions and denials as if the same
were fully set forth herein.

9. Defendant denies the allegations contained in paragraph 9 of Plaintiff's
Complaint.

10. Defendant denies the allegations contained in paragraph 10 of Plaintiff's
Complaint.

11. Defendant denies the allegations contained in paragraph 11 of Plaintiff's

4821-0811-0190.1 2

 

 

 
Co Se NAN BD AeA eF BR NY =

yb re VY NY NY NY KH NY NH FF FF FO 8 OR OOS om met
So NI Hn vA FF OO Ne =-=& SF CO CB NT BH oO BF WH NHR =-§ CO

C

 

ase 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 36 of 55

LEWIS BRISBOIS BISGAARD & SMITH LLP

Complaint.

12. Defendant denies the allegations contained in paragraph 12 of Plaintiff's
Complaint.

13. Defendant denies the allegations contained in paragraph 13 of Plaintiff's
Complaint.

14. Defendant is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraph 6 of Plaintiff's Complaint, and
therefore, denies the same.

15. Defendant denies the allegations contained in paragraph 15 of Plaintiff's

Complaint.
SECOND CLAIM FOR RELIEF
(Premises Liability against the Defendants)

16. With regard to the allegations contained in paragraph 16 of Plaintiff's
Complaint, Defendant incorporates the foregoing admissions and denials as if he same
were fully set forth herein.

17. | Defendant denies the allegations contained in paragraph 17 of Plaintiff's
Complaint.

18. Defendant denies the allegations contained in paragraph 18 of Plaintiff's
Complaint.

19. Defendant denies the allegations contained in paragraph 19 of Plaintiff's
Complaint.

20. Defendant denies the allegations contained in paragraph 20 of Plaintiff's
Complaint.

21. Defendant denies the allegations contained in paragraph 21 of Plaintiff's
Complaint.

22. Defendant is without information or knowledge sufficient to form a belief as
to the truth of the allegations contained in paragraph 22 of Plaintiff's Complaint, and

therefore, denies the same.

4821-0811-0190.1 3

 

 
A Dn mA FF &} WN

eo 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

23.
Complaint.
24.

Complaint.

—

Sa 2 > =

=

10.

1.

2
3.
4
5

4821-0811-0190.1

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 37 of 55

LEWIS BRISBOIS BISGAARD & SMITH LLP

Defendant denies the allegations contained in paragraph 23 of Plaintiff's

Defendant denies the allegations contained in paragraph 24 of Plaintiff's

AFFIRMATIVE DEFENSES

For and as affirmative defenses, Defendants allege:

Plaintiff was negligent.

Defendant did not breach any duty owed to Plaintiff.

Defendant did not cause Plaintiff's damages, if any.

All acts of Defendant were reasonable and prudent.

Plaintiff has failed to mitigate her damages.

Plaintiff is not entitled to recover medical expenses in excess of the amount
actually paid.

Plaintiffs billed medical expenses were not reasonable or necessary.
Plaintiff's billed medical expenses do not reflect the reasonable cost of the
same.

Defendant is not liable for any pre-existing conditions.

Plaintiff has failed to specifically identify her special damages as required by

Nevada Rules of Civil Procedure 9(g).

WHEREFORE, having fully answered Plaintiffs Complaint, Defendants

respectfully request that the Court enter judgment as follows:

Dismissing Plaintiff's Complaint with prejudice.
Awarding Defendants taxable costs.

Awarding Defendants attorneys' fees.

Awarding Defendants pre and post-judgment interest.

For such and further relief as may be appropriate.

 
Co fF NA HDB ae > HH YQ =

YN RY NY NY KYL NY NO NY NR om om mpm mk mk mt
So NI Dn aA & ] NY F&F CS C6 Bay HO a F&F |] HY —& C

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 38 of 55

LEWIS BRISBOIS BISGAARD & SMITH LLP

DATED this 14" day of September, 2018.

LEWIS BRISBOIS BISGAARD & SMITH LLP

LAM. Craig Murdy

 

M. Craig Murdy, #007108

6385 S. Rainbow Boulevard, Suite 600

Las Vegas, Nevada 89118

Telephone: 702.893.3383

Facsimile: 702.893.3789
Craig.Murdy@lewisbrisbois.com

4 HOrneyis Jor Defendant MCP Airport Center,

 

4821-0811-0190.1 5

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 39 of 55

LEWIS BRISBOIS BISGAARD & SMITH LLP

CERTIFICATE OF SERVICE
Pursuant to NRCP 5(b), I certify that I am an employee of Lewis Brisbois Bisgaard
& Smith, and that on this 14"" day of September, 2018, I served a copy of the foregoing
ANSWER OF DEFENDANT MCP AIRPORT CENTER, LLC upon those persons

 

designated by the parties in the E-Service Master List in the Eighth Judicial District Court

Nn a —&_ Ww N

|

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

e-Filing System in accordance with the mandatory electronic service requirements of

Administrative Order 14-1 and the Nevada Electronic Filing and Conversion Rules, upon

the following:

Glenn A. Paternoster
Dustin E. Birch

Paternoster Law Group

400 S. 4" St., 3 Floor

Las Vegas, NV 89101
glenn@paternosterlaw.com
dustin@paternosterlaw.com
Attorneys for Plaintiff

Robert K. Phillips

Pooja Kumar

Phillips Spallas & Angstadt, LLC
504 S. Ninth Street

Las Vegas, NV 89101

Attorneys for Defendant
Wal-Mart Stores, Inc.

Lf Mariana lara

An Employee of
Lewis Brisbois Bisgaard & Smith LLP

4821-0811-0190.1

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 40 of 55

EXHIBIT E

EXHIBIT E
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 41 of 55

A wn & &B WN

10
ra
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Electronically Filed
1/2/2019 8:43 AM
Steven D. Grierson

CLERK OF THE ot?
M. Craig Murdy, #007108 ivi! :

LEWIS BRISBOIS BISGAARD & SMITH LLP

 

6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118
Telephone: 702.893.3383
Facsimile: 702.893.3789
Craig.Murdy@lewisbrisbois.com
Attorneys for Defendant MCP Airport
Center, LLC
DISTRICT COURT
CLARK COUNTY, NEVADA

JANE MICALL, individually, Case No. A-18-775931-C

Dept. No.: 6

Plaintiff, STIPULATION AND ORDER FOR
DISMISSAL WITHOUT PREJUDICE
Vs.

WAL-MART STORES, INC., a foreign

corporation; ARCADIA MANAGEMENT
GROUP, INC., a foreign corporation;
MCCARRAN MARKETPLACE SPE, LLC,
a foreign limited-liability company; MCP
AIRPORT CENTER, LLC, a Nevada
Limited-Liability Company; DOES I
through XX; and ROE CORPORATIONS I
through XX, inclusive,

 

Defendants.

Pursuant to Nevada Rules of Civil Procedure, Rule 41(a)(1), Plaintiff Jane Micali
and Defendants Wal-Mart Stores, Inc. and MCP Airport Center, LLC, being all of the
parties that have appeared in the action, by and through undersigned counsel, stipulate as

follows:

1. That Plaintiffs action against Defendant MCP Airport Center, LLC, Case No. A-
18-775931-C may be dismissed without prejudice.

 

IE voluntary Dismissal (Summary Judgment
Clinvaluntary Dismissal CoStipulated Judgment
ffStioulated Dismissal Cl] Oefaultiudgment

“7 _Diotion ta Dismiss by Deft(s) Ci Judgment of Arbitration

 

4816-3774-2722.1
Case Number: A-18-775931-C
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 42 of 55

— WwW

Se COC aD HR wm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP

2. Plaintiff and Defendant MCP Airport Center, LLC will bear their own fees and

costs.

. “¢
Dated this |4" day of December, 2018.

LEWIS BRISBOIS BISGAARD & SMITH LLP

M. Craig Murdy, #067108

6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118

Attorneys for Defendant MCP Airport
Center, LLC

PHILLIPS SPALLAS& ANGSTADT, LLC

 

Robert K. Phillips
Betsy Jefferis

504 S. Ninth Street

Las Vegas, NV 89101
Attorneys for Defendant
Wal-Mart Stores, Inc.

4816-3774-2722.1

Dated this day of Décember, 2018.

PATERNOSTER LAW GROUP

Glenn A. Paternoster
Dustin E. Birch
Paternoster Law Group
400 8. 4" St., 3" Floor
Las Vegas, NV 89101
Attorneys for Plaintiff

 

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 43 of 55

Cc fF NH eh ke OD OL_lU

»y Ne VY NN NY Ne ONY ODN OUNOCOUESESlUUESEllUDhlUl
eu & €F Bk fF F&F F&F A RARE HRS |

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP

costs.

2. Plaintiff and Defendant MCP Airport Center, LLC pe their own fees and

Dated this day of December, 2018.

LEWIS BRISBOIS BIS D & SMITH LLP

M-Craig Murdy, #007108

6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118

Attorneys for Defendant MCP Airport
Center, LLC

PHILLIPS SPALLAS & ANGSTADT, LLC

 

Robert K. Phillips
Betsy Jefferis

504 S. Ninth Street

Las Vegas, NV 89101
Attorneys for Defendant
Wal-Mart Stores, Inc.

48 16-3774-2722.1

‘day of December, 2018.

  
  

Dated se
PATERNOSTE
\Z iF
Glenn A. Pate nostet
Dustin E. Oe
Paternoster Law Group
400 S. 4" St., 3% Floor
Las Vegas, NV 89101
Attorneys for Plaintiff

 

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 44 of 55

N

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

eS S&S NI TKR HH UR lw

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP

2. Plaintiff and Defendant MCP Airport Center, LLC will bear their own fees and

costs.

Dated this day of December, 2018.

LEWIS BRISBOIS BISGAARD & SMITH LLP

a

M. Craig Murdy. #007108

6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118

Attorneys for Defendant MCP Airport
Center, LLC

 

504 S. Ninth Street

Las Vegas, NV 89101
Attorneys for Defendant
Wal-Mart Stores, Inc.

48 16-3774-2722.5

id]
Ate
, i

Dated this _fday of December, 2018.

PATERNOSTER LAW GROU
a = tf Pai

   

Dustin F. Birch ~~
Paternoster Law Group
400 S. 4% St., 3¢ Floor
Las Vegas, NV 89101
Attorneys for Plaintiff

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 45 of 55

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP
Micali v. MCP Airport Center, LLC
Case #: A-18-775931-C
ORDER
PURSUANT TO THE STIPULATION OF THE PARTIES and for good cause
shown, IT IS HEREBY ORDERED:
1. Plaintiff's action against Defendant MCP Airport Center, LLC is dismissed
without prejudice.
2. Plaintiff and Defendant MCP Airport Center, LLC will bear their own fees and

costs.

DATED this Z& day of Lotewley _.

        

Pas ae i f a we i tp
DISTRICT COURT J UDG

Submitted by:
LEWIS BRISBOIS BISGAARD & SMITH LLP

M. Craig Nfurdy, #009408

6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118

Telephone: 702.893.3383

Facsimile: 702.893.3789

Firm email:
Craig.Murdy@lewisbrisbois.com
Attorneys for Defendants

4816-3774-2722.1 3

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 46 of 55

EXHIBIT F

EXHIBIT F
P-L-G

PATERNOSTER LAW GROUP

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

16.1

GLENN A. PATERNOSTER, ESQ.
Nevada Bar No. 5452
PATERNOSTER LAW GROUP
400 S. 4th St. Suite 300

Las Vegas, Nevada 89101

(702) 654-1111 — Telephone
(702) 522-1522 — Facsimile
glenn@paternosterlaw.com
Attorneys for Plaintiff

JANE MICALI, individually,

Plaintiff,
vs.

WAL-MART STORES, INC., a foreign
corporation; ARCADIA MANAGEMENT
GROUP, INC., a foreign corporation;
MCCARRAN MARKETPLACE SPE, LLC, a
foreign limited-liability company; MCP
AIRPORT CENTER, LLC, a Nevada Limited-
Liability Company; DOES I through XX; and
ROE CORPORATIONS I through XX,
inclusive

Defendants.

 

 

Documents and Witnesses as follows:

//

//

 

 

-|-
Case Number: A-18-775931-C

Filed 01/22/19 Page 47 of 55
RVED

DISTRICT COURT
CLARK COUNTY, NEVADA

CASE NO.: A- 18-775931-C

DEPT. NO.: VI

PLAINTIFF’S INITIAL LIST OF WITNESSES AND DOCUMENTS PRODUCED
PURSUANT TO NRCP 16.1

COMES NOW, Plaintiff, JANE MICALI, by and through her attorneys of record, Glenn A.

Paternoster, Esq. of the law firm of, PATERNOSTER LAW Group and hereby submits her list of
P-L-G

PATERNOSTER LAW GROUP

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 48 of 55

L
LIST OF DOCUMENTS:
1. Complaint, 06/11/2018;
One (1) Injury Photograph;

Walmart Customer Incident Report;

= 21

Medical records and billing from St. Rose Dominican Siena;
Billing from Fremont Emergency Services;

Billing records from Radiology Specialist, Ltd;

Medical and billing from Nevada Ear and Sinus Institute;

Medical and billing from Orthopaedic Institute of Henderson;

aoa SS

Billing from Desert Radiologists;

10. _ Billing from Desert Cardiology & Vascular Center;

11. Medical records and billing from Seven Hills Surgery Center;

12. Medical records and billing from Comprehensive Therapy Centers.;

13. Billing from Chamian Medical Group.;

14. Medical records and billing from Parkway Surgery Center at Horizon Ridge;
Exhibits will be mailed on a disc.

IL.
PROPOUNDED WITNESS LIST

1, JANE MICALI c/o PATERNOSTER LAW GROUP, 400 S. 4 St, Suite 300, Las
Vegas, NV 89101, (702) 654-1111 — expected to testify as to the facts and circumstances of this
incident.

2. KNOWLEDGEABLE PERSON of WALMART STORES, INC., c/o PHILLIPS,
SPALLAS & ANGSTADT, LLC-expected to testify as to the facts and circumstances of this
incident.

3. KNOWLEDGEABLE PERSON of MCP AIRPORT CENTER, LLC, c/o LEWIS
BRISBOIS BISGAARD & SMITH LLP, 6385 S. Rainbow Boulevard, Suite 600 Las Vegas, NV

89118 (702) 893-3383-expected to testify as to the facts and circumstances of this incident.
P-L-G

PATERNOSTER LAW GROUP

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 49 of 55

4, Knowledgeable healthcare provider of St. Rose Dominican Hospital — Siena
Campus, 3001 St. Rose Parkway Henderson, NV 89015 (702) 616-4593-expected to testify as to
the treatment of and services rendered to Plaintiff, including, but not limited to the causation,
necessity and reasonableness of the medical treatment rendered to Plaintiff.

5, Custodian of Records for St. Rose Dominican Hospital — Siena Campus, 3001 St.
Rose Parkway Henderson, NV 89015 (702) 616-4593-expected to testify as to the authenticity of
the subject records provided.

6. Knowledgeable healthcare provider of Fremont Emergency Services, P.O. Box
638972 Cincinnati, OH 45263 (880)952-6772 - expected to testify as to the treatment of and
services rendered to Plaintiff, including, but not limited to the causation, necessity and
reasonableness of the medical treatment rendered to Plaintiff.

7, Custodian of Records for Fremont Emergency Services, P.O. Box 638972
Cincinnati, OH 45263 (880)952-6772 expected to testify as to the authenticity of the subject records
provided.

8. Knowledgeable healthcare provider of Radiology Specialists, Ltd, P.O. Box 50709
Henderson, NV 89016 (702)94-4123- expected to testify as to the treatment of and services rendered
to Plaintiff, including, but not limited to the causation, necessity and reasonableness of the medical
treatment rendered to Plaintiff.

9. Custodian of Records for Radiology Specialists, Ltd, P.O. Box 50709 Henderson,
NV 89016 (702)94-4123-expected to testify as to the authenticity of the subject records provided.

10. Knowledgeable healthcare provider of Nevada Ear & Sinus Institute, 3692 East
Sunset Rd. Las Vegas, NV 89120 (702) 735-7668 - expected to testify as to the treatment of and
services rendered to Plaintiff, including, but not limited to the causation, necessity and
reasonableness of the medical treatment rendered to Plaintiff.

11, Custodian of Records for Nevada Ear & Sinus Institute, 3692 East Sunset Rd. Las
Vegas, NV 89120 (702) 735-7668 -expected to testify as to the authenticity of the subject records
provided.
P-L-G

PATERNOSTER LAW GROUP

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 50 of 55

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

12. Knowledgeable healthcare provider of Orthopaedic Institute of Henderson, 10561
Jeffreys St. Ste. 230 Henderson, NV 89052 (702) 565-6565-expected to testify as to the treatment
of and services rendered to Plaintiff, including, but not limited to the causation, necessity and
reasonableness of the medical treatment rendered to Plaintiff.

13. Custodian of Records for Orthopaedic Institute of Henderson, 10561 Jeffreys St.
Ste. 230 Henderson, NV 89052 (702) 565-6565-expected to testify as to the authenticity of the
subject records provided.

14. Knowledgeable healthcare provider of Desert Radiologists, P.O. Box 952717 Saint
Louis, MO 63126 (866) 750-3229 - expected to testify as to the treatment of and services rendered
to Plaintiff, including, but not limited to the causation, necessity and reasonableness of the medical
treatment rendered to Plaintiff.

15, Custodian of Records for Desert Radiologists, P.O, Box 952717 Saint Louis, MO
63126 (866) 750-3229 -to testify as to the authenticity of the subject records provided.

16. Knowledgeable healthcare provider of Desert Cardiology & Vascular Center, 2847
St. Rose Parkway, Ste. 100 Henderson, NV 89052 (702) 947-5700- expected to testify as to the
treatment of and services rendered to Plaintiff, including, but not limited to the causation,
necessity and reasonableness of the medical treatment rendered to Plaintiff.

17. Custodian of Records for Desert Cardiology & Vascular Center, 2847 St. Rose
Parkway, Ste. 100 Henderson, NV 89052 (702) 947-5700-expected to testify as to the authenticity
of the subject records provided.

18. Knowledgeable healthcare provider of Seven Hills Surgery Center, 876 Seven Hills
Drive Henderson, NV 89052 (702) 914-2028- expected to testify as to the treatment of and
services rendered to Plaintiff, including, but not limited to the causation, necessity and
reasonableness of the medical treatment rendered to Plaintiff.

19. Custodian of Records for Seven Hills Surgery Center, 876 Seven Hills Drive
Henderson, NV 89052 (702) 914-2028-expected to testify as to the authenticity of the subject

records provided.
P-L-G

PATERNOSTER LAW GROUP

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 51 of 55

20. Knowledgeable healthcare provider of Comprehensive Therapy Centers, 10561
Jeffreys St. Suite 200 Henderson, NV 89052 (702) 407-9431 - expected to testify as to the
treatment of and services rendered to Plaintiff, including, but not limited to the causation,
necessity and reasonableness of the medical treatment rendered to Plaintiff.

21. Custodian of Records for Comprehensive Therapy Centers, 10561 Jeffreys St. Suite
200 Henderson, NV 89052 (702) 407-9431 -expected to testify as to the authenticity of the subject
records provided.

22. Knowledgeable healthcare provider of Chamian Medical Group, 7325 S. Pecos Rd.
Suite 102 Las Vegas, NV 89120 (702) 982-6402- expected to testify as to the treatment of and
services rendered to Plaintiff, including, but not limited to the causation, necessity and
reasonableness of the medical treatment rendered to Plaintiff.

23. Custodian of Records for Chamian Medical Group, 7325 S. Pecos Rd. Suite 102
Las Vegas, NV 89120 (702) 982-6402-expected to testify as to the authenticity of the subject
records provided.

22. Knowledgeable healthcare provider of Parkway Surgery Center at Horizon Ridge, 10561
Jefferys St. Suite 130 Henderson, NV 89052 (702) 616-4954 - expected to testify as to the
treatment of and services rendered to Plaintiff, including, but not limited to the causation,
necessity and reasonableness of the medical treatment rendered to Plaintiff.

23. Custodian of Records for Parkway Surgery Center at Horizon Ridge, 10561
Jefferys St. Suite 130 Henderson, NV 89052 (702) 616-4954 expected to testify as to the
authenticity of the subject records provided.

Plaintiffs reserve the right to supplement this witness list with the names of any persons
having knowledgeable of relevant matters pertaining to this litigation not known to Plaintiffs at

this time.

/}

//

-5-
P-L-G

PATERNOSTER LAW GROUP

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 52 of 55

TI.

COMPUTATION OF DAMAGES
To date, Plaintiff's known specials are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

St. Rose Dominican Hospital-Siena Campus,

07/05/2016 $8,004.00
Fremont Emergency Services,

07/05/2016 $841.00
Radiology Specialist, Ltd., 07/05/2016 $290.79
Nevada Ear & Sinus Institute,

07/11/2016-08/10/2016 cae
Orthopaedic Institute of Henderson,

07/16/2016-04/21/2017 agen
Desert Radiologists, 07/22/2016 $1,999.13
Desert Cardiology & Vascular Center,

07/28/2016-08/02/2016 aut
Seven Hills Surgery Center, 08/04/2016 $4.990.00
Comprehensive Therapy Centers,

09/12/2016-10/26/2016 oeo-08
Chamian Medical Group, 01/06/2017 $230.00
Parkway Surgery Center at Horizon Ridge,

01/26/2017 $12,179.00
TOTAL $ 40,169.92

 

 

 

 

Plaintiff is still in the process of gathering medical records and bills and will supplement this
computation as discovery continues.

IV.

INSURANCE AGREEMENTS/POLICIES
Plaintiff hereby requests that, pursuant to N.R.C.P. 16,1(1)(D), Defendants produce to
Plaintiff copies of any and all insurance policies which are covering all or part of the costs of defense
of this litigation; any policies which may afford coverage for the damages sustained by Plaintiff,
and a copy of the complete insurance policy, declaration sheets, endorsements relating to said

policies or reservation of rights under any such insurance agreement.

 

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 53 of 55

Plaintiff hereby reserves the right to supplement this proposed list of witnesses and
documents as discovery continues. Plaintiff also reserves the right to utilize any witnesses and/or
documents identified by each of the Defendants,

DATED this day of January 2019. \

PATERNOSTER LAW GROUP

P-L-G

10

ll

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

LA AROUP

———

 

GLENN A. PATERNOSTER, ESQ.
Nevada Bar No. 5452

400 S. 4 St. Suite 300

Las Vegas, NV 89101
Attorney for Plaintiff
P-L-G

PATERNOSTER LAW GROUP

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 54 of 55

CERTIFICATE OF SERVICE
Pursuant to NRCP 5(b) and the amendment to the EDCR 7.26, I hereby certify that service
of the foregoing PLAINTIFF’S INITIAL LIST OF WITNESSES AND DOCUMENTS
PRODUCED PURSUANT TO NRCP 16.1 to be served electronically by using the Odyssey E-

File and Serve system on this q day of January 2019, Exhibit will be mailed on a disc.

Betsy C. Jefferis, Esq.
PHILLIPS, SPALLAS & ANGSTATDT, LLC
504 South Ninth Street
Las Vegas, NV 89101
Attorney for Defendant,
Wal-Mart Stores, Inc.

UX

An employeé of PATERNOSTER LAW GROUP

 
Case 2:19-cv-00121-JAD-BNW Document1 Filed 01/22/19 Page 55 of 55

 
